Mr. Justice Heydeneeldt
delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
When this case was here before, we reversed the judgment upon the ground that the defendants were not allowed to prove the unsoundness of the article delivered, and we held that if the unsoundness was established, the plaintiff could not recover upon the contract; but, to the extent of the delivery of the rice, he might recover its value upon the common counts. Upon this decision, we see no reason why the District Court should have granted a nonsuit upon the proof proposed.
Judgment reversed, and cause remanded.

Note. — This opinion was delivered at this Terra. Tho preceding opinion in the lame ca»'- was delivered at the October Term, 1858.